Beck, J.
The petition in this ease alleging that while the plaintiff was passing along a street of a named city and was in the proper use of that portion of the street along which she was walking, without fault or negligence on her part, and while in the exercise of due care, she was struck and injured by a buggy driven by the defendant, through his negligence in driving at a too high rate of speed and without due care and caution, and there being evidence to sustain the allegations of the petition, the court erred in granting a nonsuit at the conclusion of plaintiff’s testimony.

Judgment reversed.


All the Justices concur.